Exhibit 10.7


NORTHERN TRUST CORPORATION
2017 LONG TERM CASH INCENTIVE PLAN


The Northern Trust Corporation 2017 Long Term Cash Incentive Plan (the “Plan”)
was adopted on February 20, 2017 (the “Effective Date”).


1.
Purpose. The purpose of the Plan is to promote the growth and profitability of
the Corporation and its Subsidiaries by encouraging outstanding individuals to
accept or continue employment with the Corporation and its Subsidiaries through
the provision of incentive compensation opportunities in the form of Long Term
Cash Incentive Awards (“Awards”).



2.
Administration.



(a)    The Committee shall administer the Plan, except as otherwise determined
by the Board. The Committee shall consist of at least two (2) Directors as the
Board may designate from time to time.


(b)    The Committee shall have full power and authority to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any Long Term Cash Incentive Award
Agreement entered into under the Plan, and to make all other determinations that
may be necessary or desirable for the administration of the Plan. Any
interpretation of the Plan by the Committee shall be final and binding on all
persons.


(c)    The Committee may delegate the administration of the Plan, in whole or in
part, on such terms and conditions as it may impose, to such other person or
persons as it may determine in its discretion, except to the extent prohibited
by applicable law.


3.
Participants.



(a)    Participants shall consist of Employees whom the Committee may designate
from time to time to receive Awards under the Plan. Awards may be granted to
Participants who are or were previously Participants under this or other plans
of the Corporation or any Subsidiary, and the Corporation may continue to award
bonuses and other compensation to Participants under other programs now in
existence or hereafter established.


(b)    The Committee shall have the authority to amend the terms and conditions
relating to an Award, provided that no amendment shall adversely affect the
rights of any Participant under any outstanding Award in any material way
without the written consent of the Participant unless such amendment is required
by applicable law, or is necessary to cause the Award to be exempt from, or
comply with, Code Section 409A.




 

--------------------------------------------------------------------------------




4.
Long Term Cash Incentive Awards. The Committee may in its discretion award Long
Term Cash Incentive Awards under the Plan to Participants hereunder. Each Award
shall be subject to such terms and conditions as the Committee may determine at
the time of grant, the general provisions of the Plan, the terms and conditions
of the applicable Long Term Cash Incentive Award Agreement and the following
specific rules:



(a)    Each Award shall be governed by a Long Term Cash Incentive Award
Agreement (“Award Agreement”), which shall specify such terms and conditions,
not inconsistent with the terms and conditions of the Plan, as the Committee
shall determine.


(b)    An Award shall consist of a commitment by the Corporation to distribute
at the time specified in, and in accordance with the terms of, the applicable
Award Agreement, an amount set forth in the Award Agreement (“Award Amount”),
increased for interest in accordance with paragraph (c), below. An Award may be
subject to a vesting schedule and such other conditions, restrictions or
contingencies, as determined by the Committee and described in the Award
Agreement.
    
(c)    The Corporation shall maintain an account (“Account”) on its books on
behalf of each Participant which shall reflect the Award Amount specified in the
Participant’s Award Notice, plus interest at a rate specified by the Committee
in the Award Agreement to be credited in accordance with the terms of such Award
Agreement. Interest specified in the Award Agreement shall in no event exceed
120 percent of the long-term applicable federal rate, as defined in Code Section
1274(d) for the month in which the Award is granted.


(d)    Distribution of any Award by the Company or its Subsidiaries shall be
made on the date or dates specified in the Award Agreement, subject to the
provisions of the Plan, including without limitation Section 7. An Award will be
satisfied by a distribution in cash to the Participant.
    
5.
Nontransferability. Except as provided below, each Award granted under the Plan
to a Participant shall not be transferable by the Participant other than by will
or the laws of descent and distribution. In the event of the death of a
Participant during employment or prior to the termination, cancellation or
forfeiture of any Award held by the Participant hereunder, each vested Award
theretofore granted to the Participant shall be payable to the extent and to
such persons as provided in, and in accordance with the terms of, the applicable
Award Agreement.



6.
Change in Control.



(a)    The Committee may, in its discretion, at the time an Award is made
hereunder or at any time prior to a Change in Control, provide for the
acceleration of any time periods relating to the realization of such Awards
(such as the vesting requirements)


- 2 -

--------------------------------------------------------------------------------




so that such Awards may be realized as of the date of such Change in Control.
The Committee may, in its discretion, include such further provisions and
limitations in the Award Agreement as it may deem equitable and in the best
interests of the Corporation.


Provisions for acceleration and any further provisions and limitations included
by the Committee pursuant to this paragraph (a) must be exempt from or satisfy
the requirements of Code Section 409A and applicable regulations and other
guidance promulgated thereunder so as to avoid the income tax, interest and
penalty provisions of Section 409A.


(b)
A “Change in Control” shall be deemed to have occurred if:



(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 30% or more of the combined voting power of the
Corporation's then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;



(ii)
the election to the Board, without the recommendation or approval of two-thirds
of the incumbent Board, of directors constituting a majority of the number of
directors of the Corporation then in office, provided, however, that directors
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation will not be considered as
incumbent members of the Board for purposes of this section;



(iii)
there is consummated a merger or consolidation of the Corporation or any direct
or indirect Subsidiary of the Corporation with any other company, other than (A)
a merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), at least
60% of the combined voting power of the securities of the Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Corporation or its Affiliates)
representing 20% or more of the combined voting power of the Corporation's then
outstanding securities; or





- 3 -

--------------------------------------------------------------------------------




(iv)
there is consummated the sale or disposition by the Corporation of all or
substantially all of the Corporation's assets, other than a sale or disposition
by the Corporation of all or substantially all of the Corporation's assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or the stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation;



provided, that with respect to any nonqualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in paragraphs (i), (ii), (iii) or (iv) also constitutes a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in
order for the payment not to violate Section 409A of the Code. Notwithstanding
the foregoing, a "Change in Control" shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.


For purposes of the foregoing, the following definitions shall apply:


“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which such Person has
properly filed a form 13-G; and “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Corporation or any of
its Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefits plan of the Corporation or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation.


7.
Other Provisions.



(a)    Any Award under the Plan shall be subject to such other provisions as the
Committee determines, including, provisions permitting the lapse of restrictions
in the event of death, disability or retirement, understandings or conditions as
to the Participant's employment in addition to those specifically provided for
under the Plan, provisions for the forfeiture of Awards and/or the recoupment of
all amounts received in


- 4 -

--------------------------------------------------------------------------------




connection with an award in the event of breach of noncompetition,
nonsolicitation, or confidentiality agreements, restatement of the financial
statements of the Corporation or Subsidiary or Business Unit thereof,
misconduct, or the occurrence of risk based events or conditions identified by
the Committee, or such other conduct or events as the Committee shall specify,
during or following termination of employment, and provisions permitting the
deferral of the receipt of Awards for such period and upon such terms and
conditions as the Committee shall determine.


(b)    Notwithstanding anything herein or in any Award Agreement to the
contrary, provisions permitting the deferral of the receipt of Awards must
satisfy the requirements of Code Section 409A and applicable regulations and
guidance promulgated thereunder, including without limitation all deadlines for
deferral elections, so as to avoid the income tax, interest and penalty
provisions of Section 409A.


(c)    An Award that is subject to Code Section 409A shall not be distributable
on account of retirement or termination of employment, unless the individual
incurs a Separation from Service.


(d)    An Award that would otherwise be distributed to a Participant in a given
calendar year may be delayed, in the Committee’s discretion, to the extent that
the Committee reasonably anticipates that if the payment were made as scheduled
the Corporation's deduction with respect to such payment would not be permitted
due to the application of Code Section 162(m). Awards not paid as a result of
the above limitation shall be paid in the earlier of (i) the Corporation's first
taxable year in which the Committee reasonably anticipates that if the payment
is made during such year, the deduction of such payment will not be barred by
application of Section 162(m), or (ii) the period beginning with the date of the
Participant's Separation from Service and ending on the later of the last day of
the taxable year of the Corporation in which the Participant incurs a Separation
from Service or the 15th day of the third month following the Participant's
Separation from Service.


(e)    (i)    Anything in the Plan to the contrary notwithstanding, including
without limitation Section 7(d), if as of the date a Participant incurs a
Separation from Service, the Participant is a Key Employee, any distribution of
an Award that is subject to the provisions of Code Section 409A to such
Participant due to such Separation from Service that would otherwise be made
during the six months following such Separation from Service shall be made on
the earlier of (i) the date that is six months and one day following such
Separation from Service and (ii) the Participant’s death.


(ii)    “Key Employee” means a Participant who is a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i). The Corporation's Key Employees
shall be identified annually pursuant to Section 7(e)(iii).




- 5 -

--------------------------------------------------------------------------------




(iii)    The Specified Employee Identification Date as defined in Treas. Reg.
§1.409A-1(i)(3), to be used in determining Key Employees of the Corporation
shall be September 30 of any calendar year. The January 1 of the calendar year
next following that calendar year shall be the Specified Employee Effective
Date, as defined in Treas. Reg. §1.409A-1(i)(4), for Participants identified as
Key Employees on the immediately preceding Specified Employee Identification
Date. Participants identified as Key Employees on a Specified Employee
Identification Date (September 30) shall be treated as Key Employees under the
Plan for the 12-month period beginning on the Specified Employee Effective Date
(January 1) next following such Specified Employee Identification Date.


8.
Taxes. The Corporation shall have the right to deduct from any payment to be
made under the Plan the amount of any taxes required by law to be withheld from
such payment, or to require a Participant to pay to the Corporation such amount
required to be withheld prior to the payment of any Award under the Plan.



9.
Amendment, Suspension or Termination of Plan. The Board may at any time amend,
suspend or terminate the Plan as it deems advisable and in the best interests of
the Corporation; provided, that no amendment, suspension or termination shall
adversely affect the right of any Participant under any outstanding Award in any
material way without the written consent of the Participant, unless such
amendment, suspension or termination is required by applicable law. Anything in
this Section 9 or elsewhere in the Plan to the contrary notwithstanding:



(a)    the Plan may be amended in any manner necessary to ensure that the Plan
complies in all applicable respects with Code Section 409A; and


(b)    the Plan may not be amended in any manner that would cause the Plan to
fail to comply in any applicable respect with Code Section 409A.


10.
No Contract of Employment. Neither the adoption of the Plan nor the grant of any
Award under the Plan shall be deemed to obligate the Corporation or any
Subsidiary to continue the employment of any Participant for any particular
period, nor shall the granting of an Award constitute a request or consent to
postpone the retirement date of any Participant.



11.
Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan and any Award Agreement, and all claims or causes of
action arising under, relating to, or in connection with, the Plan or any Award
granted under the Plan shall be determined in conformity with the laws of the
State of Delaware, without regard to the conflict of law provisions of any
state.



12.
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:





- 6 -

--------------------------------------------------------------------------------




(a)    “Award” shall mean any Long Term Cash Incentive Award granted under the
Plan.


(b)    “Award Agreement” shall mean, as applicable, a Long Term Cash Incentive
Award Agreement.


(c)    “Board” shall mean the Board of Directors of the Corporation.


(d)    “Change in Control” shall have the meaning set forth in Section 6(b) of
the Plan.


(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(f)    “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee of the Board as maybe designated by the Board from
time to time to administer the Plan.


(h)    “Corporation” shall mean Northern Trust Corporation, a Delaware
corporation.


(i)    “Effective Date” shall mean February 20, 2017.


(j)    “Employee” shall mean an employee of the Corporation or any Subsidiary.


(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(l)    “Participant” shall mean any Employee selected to receive an Award.


(m)    “Plan” shall mean the Northern Trust Corporation 2017 Long Term Cash
Incentive Plan.


(n)    “Separation from Service" shall mean that a Participant dies, retires or
otherwise has a termination of employment with the Corporation. A termination of
employment will be deemed to occur when the Corporation and the Participant
reasonably anticipate that the level of bona fide services the Participant will
perform for the Corporation (as an Employee or independent contractor, but not
as a director) after a certain date will permanently decrease to less than 50
percent of the average level of bona fide services performed by the Participant
for the Corporation (as an Employee or independent contractor, but not as a
director) in the immediately preceding 36 months (or the full period of the
Participant's services to the Corporation if the Participant has been providing
services to the Corporation for less than 36 months), determined in accordance
with Treas. Reg. Sec. 1.409A-1(h). The employment relationship will be treated
as continuing intact while the Participant is on a bona fide leave of absence
(determined in accordance with Treas. Reg. Sec. 409A-1(h)) but (i) only if there
is a reasonable expectation that the Participant will return to active
employment status, and (ii) only to the extent that


- 7 -

--------------------------------------------------------------------------------




such leave of absence does not exceed 6 months, or, if longer, for so long as
the Participant has a statutory or contractual right to reemployment. For
purposes of this Section, references to the Corporation shall include the
Corporation and any person with whom the Corporation is considered to be a
single employer under Section 414(b) of the Code and all persons with whom the
Corporation would be considered a single employer under Code Section 414(c)
substituting 50% for the 80% standard that would otherwise apply. For purposes
of determining whether an Employee has incurred a Separation from Service under
this Plan with respect to Awards made to him as an Employee, his services as a
Director shall be disregarded.


(o)    “Subsidiary” shall mean any entity that is directly or indirectly
controlled by the Corporation or any entity in which the Corporation has a
significant equity or other interest, as determined by the Committee in its
discretion.


15.
The Long Term Cash Incentive Awards granted under the Plan are intended to be
exempt from, or to comply in all applicable respects with, the requirements of
Code Section 409A, and the Plan shall be construed and administered so as to
cause such Awards to be exempt from or comply with that Code section,
respectively, as applicable.





- 8 -